In this action arising out of the injury and death of plaintiff’s decedent, the motion court erred in granting 680 Broadway summary judgment on its common-law indemnification claim against Hoque (decedent’s employer). Prior to the grant of indemnification, the court had granted 680 Broadway’s motion for summary judgment dismissing plaintiffs complaint on the ground that there was no non-speculative basis for its liability. Absent liability, vicarious or otherwise, there is no basis for indemnification (see McCarthy v Turner Constr., Inc., 17 NY3d 369, 377-378 [2011]). Concur — Andrias, J.R, Friedman, Moskowitz, Freedman and Manzanet-Daniels, JJ.